Citation Nr: 1748629	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness.

2. Entitlement to service connection for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

3. Entitlement service connection for sleep apnea to include as secondary to service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness.

4. Entitlement to service connection for pes planus.

5. Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

6. Entitlement to service connection for headaches to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.


ORDER

Entitlement to service connection for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness is denied.

Entitlement to service connection for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for disorder manifested by joint pain, fatigue, parathesis, and myalgia is granted.

Entitlement to service connection for headaches to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does have not pes planus.

2. The preponderance of the evidence reflects that the Veteran does not have a respiratory disorder, to include bronchitis.

3. The preponderance of the evidence reflects that the Veteran does have not vertigo.

4. The preponderance of the evidence reflects that the Veteran's disorder manifested by headaches is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

5. The Veteran served honorably in the Gulf War theatre of operations between 1990 and 1991.

6. The Veteran has complained of, and been treated for, a combination of symptoms to include fatigue, generalized myalgia, muscle aches, myositis, and even fibromyalgia that has been manifested to a degree of at least 10 percent after service.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for respiratory disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2016).

5. The criteria for service connection for disorder manifested by joint pain, fatigue, parathesis, and myalgia have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1976 to August 1997, when he retired. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016 the Veteran and his wife testified at a Board videoconference hearing; a transcript of that hearing is of record. In June 2016 the Board remanded the issues for further development.

The issue of service connection for sleep apnea to include as secondary to service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness is REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for pes planus

The Veteran contends that he has pes planus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has pes planus that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has pes planus related to his military service.

At the February 2016 videoconference hearing the Veteran stated that he currently has flat feet and continuous pain in his feet that started around 1995 while still on active duty. The Veteran stated that his flat feet are related to marching and wearing combat boots. The Veteran reported on the March 1997 Report of Medical History that he had foot trouble. However, the note and explanation sections of the March 1997 Report of Medical History reflects that the Veteran's complaint of foot trouble was actually right ankle pain. The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for pes planus.

The Veteran was afforded a VA medical examination in October 2016. The examiner concluded that the Veteran does not have a diagnosis of pes planus, bilaterally. 

Based on the above, the Board finds service connection for pes planus is not warranted as the Veteran has not been found to have the disability.

The Veteran has also contended that his claimed pes planus is due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The claims folder reflects that the Veteran does not have a diagnosis of pes planus. However, a chronic undiagnosed disorder of the feet has not been identified and the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue.

The Board notes that the Veteran may sincerely believe that he has pes planus causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of pes planus for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for bronchitis (claimed as respiratory disorder, to include chronic cough due to anti-nerve agent), to include as due to a medically unexplained chronic multi-system illness.

The Veteran contends that he has respiratory disorder related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has respiratory disorder that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has respiratory disorder related to his military service.

The Veteran's STRs reflect treatment for sinus and chest congestion.

The Veteran was afforded a VA medical examination in October 2016. The examiner concluded that the Veteran does not have a respiratory disability. The examiner explained that there is not suitable medical evidence in the medical record to establish a diagnosis of chronic bronchitis for the Veteran related to the Veteran's active military service. The examiner continued to explain that while the Veteran was evaluated and treated in service on several occasions minor upper respiratory infections, bronchitis and flu symptoms, these episodes appeared to have been short lived and resolved. The examiner noted the October 2012 examination in which the Veteran reported flu-like symptoms that occurred in May 2012. However, the examiner noted that the October 2012 examination report reflects that the Veteran had a normal chest x-ray, normal pulmonary function tests, and no evidence of coughing by the Veteran during the hour long evaluation. The examiner further noted that while the Veteran was provided an inhaler, a 2012 VA spirometry reflects that the Veteran had normal lung function without any improvement after bronchodilator. Lastly, the examiner noted the October 2014 examination which reflects the Veteran's lung and chest was found to be normal.

Based on the above, the Board finds service connection for a respiratory disability, to include chronic bronchitis, is not warranted as the Veteran has not been found to have the disability.

The Veteran has also contended that his claimed respiratory disability is due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

However, a chronic undiagnosed respiratory disorder has not been identified and the the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue.

The Board notes that the Veteran may sincerely believe that he has a respiratory disability causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of a respiratory disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for vertigo (claimed as dizzy spells) to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

The Veteran contends that he has vertigo related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has vertigo that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has vertigo related to his military service.

The Veteran's STRs do not reflect a diagnosis of, or treatment for vertigo.

The Veteran was afforded a VA medical examination in October 2016. The examiner concluded that there is not suitable medical evidence in the medical record to establish a diagnosis of vertigo for the Veteran. The examiner explained that the Veteran's past history of vertigo is inconsistent with his ability to drive and work previously full time as a postal carrier. The examiner further noted that the Veteran suffered a laceration to his forehead which was reported to have occurred without loss of consciousness or sequela; which would include post-concussive syndrome and headache. Therefore, the examiner concluded that there is no evidence to believe that the Veteran's complaint of "vertigo" was aggravated by his forehead laceration or scar.

Based on the above, the Board finds service connection for vertigo is not warranted as the Veteran has not been found to have the disability.

The Veteran has also contended that his vertigo is due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran does not have a diagnosis of vertigo. Therefore, the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue.

The Board notes that the Veteran may sincerely believe that he has a vertigo causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of vertigo for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for headaches to include as secondary to service-connected laceration scar, left eyebrow, and/or as due to an undiagnosed illness or a medically unexplained chronic multi-system illness 

The Veteran contends that he has headaches related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be established for disability caused or aggravated by service connected disability. 38 C.F.R. § 3.310.

The question for the Board is whether the Veteran has headaches that is etiologically related to, or aggravated by, an in-service disease or injury or service connected disability.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has headaches related to his military service or service connected disability.

The Veteran's STRs do not reflect a diagnosis of, or treatment for headaches.

The Veteran was afforded a VA medical examination in October 2016. The examiner opined that the Veteran's headache disorder is less likely than not related to the Veteran's active military service; an undiagnosed illness or a medically unexplained chronic multi-system illness due to exposure to environmental hazards during service in the Persian Gulf War; or aggravated by his service-connected laceration scar, left eyebrow. The examiner explained that the Veteran was evaluated by a Neurologist in June 2011 for a post-service heat related syncope secondary to dehydration in which his chronic headache condition was also assessed. The Neurologist opined that the Veteran's headaches were most likely related to analgesic overuse which had been present for several months. It was recommended that the Veteran stop using short acting over-the-counter (OTC) analgesics. The examiner concluded that there is no evidence for a service related or Gulf War related chronic headache condition. The examiner noted that the Veteran was found to frequently become dehydrated on his postal routes and was advised to maintain hydration. The examiner explained that headaches are an early sign of dehydration. Additionally, the examiner noted that the Veteran suffered a laceration to his forehead which was reported to have occurred without loss of consciousness or sequela; which would include post-concussive syndrome and headaches. The examiner therefore concluded that there is no evidence to believe that the Veteran's chronic headache condition was caused by his forehead laceration or scar.

Based on the above, the Board finds service connection for headaches is not warranted as the Veteran's headaches are shown to not be related to service or service connected disability.

The Veteran has also contended that his headaches are due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's headaches has been diagnosed and is explainable (it is attributable to his analgesic overuse and dehydration). Therefore, the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue.

The Board notes that the Veteran may sincerely believe that he has headaches causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of headaches for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multi-system illness 

The Veteran has contended that his joint pain is due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

For the reasons below the Board finds the entitlement to service connection for a disorder manifested by joint pain, fatigue, parathesis, and myalgia warranted.

The Veteran was afforded a VA medical examination in October 2016. The examiner concluded that the Veteran does not meet the diagnostic criteria fibromyalgia. However, the examiner noted the Veteran's medical record reflects complaints of, and treatment for, fatigue, generalized myalgia, muscle aches, myositis, and even fibromyalgia. Additionally, the Veteran's STRs reflects in-service complaints of joint paint within his shoulder and knee. 

As noted above, Persian Gulf War veterans may be granted service connection for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbances; and gastrointestinal signs or symptoms. 

Here, the claims folder indicates that the Veteran has complained of, and been treated for a combination of symptoms to include fatigue, generalized myalgia, muscle aches, myositis, and even fibromyalgia. Importantly, the Veteran's symptoms have not been attributable to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Furthermore, the Veteran's symptoms have manifested to a degree of at least 10 percent after service. The October 2016 VA examination reflects the frequency of the Veteran's fibromyalgia symptoms are present more than one-third of the time. C.F.R. § 4.88b, Diagnostic Code 5025. 

Based on the above, the Board finds that entitlement to service connection for disorder manifested by joint pain, fatigue, parathesis, and myalgia warranted.



REMAND

The Veteran's entitlement service connection for sleep apnea to include as secondary to service-connected anxiety disorder, and/or as due to a medically unexplained chronic multi-system illness claim was remanded by the Board in June 2016 for a VA medical opinion. In October 2016, the VA examiner opined that it is less likely than not that the Veteran's sleep apnea condition is related to an undiagnosed illness or a medically unexplained chronic multi-system illness due to environmental hazards during service in the Persian Gulf War; was aggravated by his service-connected anxiety disorder; was caused by his service-connected anxiety disorder; or related to the Veteran's active military service. In reaching the medical conclusion, the examiner simply noted that there remains no evidence showing that the Veteran's sleep apnea is related to his military service.

The Board finds the October 2016 VA medical opinion to be inadequate. Here, the October 2016 medical opinion lacks a reasoned rationale explaining the medical opinions provided. A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a medical examination and opinion provided after the claims folder is reviewed is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the issue on appeal and to elicit from him the appropriate release to obtain any relevant private treatment records. If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to his claims on appeal and associate them with the record.

2. After completion of the foregoing, schedule the Veteran for the appropriate VA examination in regard to his sleep apnea claim. The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination. All indicated tests or studies must be completed. The examiner should describe all findings in detail.

The examiner is requested to opine as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to a medically unexplained chronic multi-system illness due to the Veteran's Persian Gulf War service.

The examiner is also asked to provide an opinion on whether it is at least as likely as not (50 percent or higher degree of probability) the Veteran's sleep apnea was caused by or aggravated by his service-connected anxiety disorder.

The examiner should explain the reasoning for all opinions provided, to include the evidence relied upon and rejected in reaching the opinion. 

3. Review the Veteran's record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]


Department of Veterans Affairs


